DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 04/08/2021.  Claims 1, 8, 12, 15-22 and 24-28 have been amended, claims 9, 14, 23, 29 and 30 cancelled and claims 31-33 added.    Claims 1, 2, 8, 13, 15-22, 24-28 and 31-33 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/08/2021, insofar as they apply to claims 16, 17, 25 and 26 have been fully considered and are persuasive.  The outstanding rejections of claims 16, 17, 25 and 26 have been withdrawn. 

Applicant's arguments filed 04/08/2021 have been fully considered but insofar as they apply to claims 1, 2, 8, 13, 15 18-22, 24, 27, 28 and 31-33 they are not persuasive. 
In the first page of remarks, regarding claims 1 and 8, Applicant points out the claims as presently Amended.  Examiner has taken note however respectfully maintains that the feature of a 
In the second page of Remarks, Applicant points out a marked version of Figure 8A of Ho ‘227 with the seal removed and pointing out an alleged empty space such as would allow rattling as airflow is applied.  Examiner respectfully contends that Applicant misconstrues Ho ‘227, particularly in that the rectangular empty space marked in Figure 8A thereof by Applicant does not merely omit a seal but obscures points of direct contact between the cushion frame (241, 243 and 245 in Ho ‘227) and the shell (12) thereof as shown by arrows in the marked version of Figure 8A below.  Further Examiner respectfully contends that the alleged empty space is contrary to the written teaching of Ho ‘227 in Paragraph 59 of joining by a snap fitting.  As such Examiner respectfully maintains that Figure 8A of Ho does not teach a structure that would exhibit rattling and an empty space as alleged by Applicant. 


    PNG
    media_image1.png
    349
    501
    media_image1.png
    Greyscale


In pages 2-3 of the Remarks, with respect to claim 13 and 22, Applicant raises the issue that the outer rim of Ho is part of Ho’s base structre and is not coupled to and positioned along Ho’s base structure.  Examiner respectfully points out that the claimed gasket is not required to be a distinct In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the third page of Remarks, regarding claim 15 and 24, Applicant raises the issue that Ho discloses the base structure (12) and the retaining member (102) as being rigid structures (i.e., rigid plastic or metal) and that rigid plastic and metal do not compress.  Examiner respectfully points out that the base structure of H is alternately semi-rigid (as per Column 7, lines 53-55) and further that compression is necessitated by the snap-fit as taught by Ho ‘227 in Paragraph 59 thereof.  Thus Examiner respectfully maintains that the modified Ho would result in a configuration for compression of a gasket as claimed, in the same manner as that of the instant disclosed frame and shell.  
In the fourth page of remarks, Applicant raises the issue that Ho discloses Ho's cushion (50) contacting Ho's mask shell (12) when Ho's cushion frame (100) is coupled to Ho's mask shell, that nowhere in Ho is it taught or suggested that Ho's cushion is spaced apart from Ho's mask shell when Ho's cushion frame is coupled to Ho's mask shell and thus that Ho fails to teach or suggest the claimed "wherein an entirety of the cushion is spaced apart from the respiratory mask shell when the rim is directly friction-fit against the inside perimeter of the back of the respiratory mask shell.”  Examiner respectfully disagrees on the basis that Examiner maintains that an entirety of the cushion of Ho (cushion side 58) is spaced apart from the respiratory mask shell by way of being displaced by side 56 when the rim is directly friction-fit against the inside perimeter of the back of the respiratory mask shell in the modified Ho in view of Ho ‘227.  Thus examiner respectfully maintains that claim 20 reis properly obvious in view of Ho and Ho ‘227 as detailed herein below. 

Claim Objections
Claims 1, 8, 13, 15, 17, 19, 23, 26, 28 and 31 are objected to because of the following informalities: 
Each of claims 1, 8, 13, 15, 17, 19, 23, 26, 28 recites “the directly friction-fit”.  As understood by the Examiner the claims are each intended to refer to a friction-fit that is a direct friction-fit, thus it appears that the claims would be more grammatically conventional by reciting “the direct friction-fit”.  
Claim 31 recites “thermoplastic polyerurethane” in line 2.  It appears that the claim is intended to refer to thermoplastic polyurethane, thus that “polyerurethane” is a misspelling.
Appropriate correction is required.

Allowable Subject Matter
Claims 16, 17, 25 and 26 are objected to as being dependent upon a rejected base claim, and claims 17 and 26 objected to for informalities as detailed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to obviate the informalities noted above.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is drawn to an apparatus comprising a mask shell and cushion comprising a rim configured to be directly friction fit against a perimeter of a back of the shell, the shell comprising a prong and the rim comprising a notch in an edge thereof configured to receive the prong.  As detailed below regarding claim 1 the art of record of Ho et al., US 8,051,855 discloses an apparatus comprising a respiratory mask shell and cushion frame.  A friction fit is not disclosed in Ho however would have been obvious in view of the art of record of Ho et al., US 2007/0221227 wherein a friction fir between a rim of a frame and a shell is taught.  Ho et al., US 8,051,855 discloses an extending prong (112 in Figure 4 thereof) and notch (40) configured to receive the prong, however in Ho et al., US 8,051,855 the prong is located on the cushion . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 and 13, 15 18-22, 24, 27, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 8,051,855 in view of Ho et al., US 2007/0221227 (herein Ho ‘227).
Regarding claim 1, Ho discloses an apparatus (Figure 1, mask 1 as per Column 6, lines 49-54) comprising a respiratory mask shell (12 as per Columns 6-7 lines 63-3) having a front (16, the external side) and a back (18, the internal side), the back comprising an inside perimeter (as shown by Figure 5, the inner side of  flange 26, as per Column 7, lines 24-35) and a cushion frame(Figure 4, 100, as per 
Ho ‘227 teaches a mask apparatus (Figures 1 and 8A) wherein a rim (241 as per Paragraph 59) of a cushion frame (241, 243 and 245) along with a cushion portion (18 apart from 241, 243 and 245) is configured to be directly friction fit (as shown in Figure 8A and as when joined by a mechanical snap fitting as per Paragraph 59) against an inside perimeter (the up-standing wall of shell 12 adjacent 241, to the right thereof as shown in Figure 8A) of a back of a respiratory mask shell (12) analogous to that of Ho the directly friction-fit creating an airtight seal between the rim and the respiratory mask shell (inherently, the mask of Ho ‘227 being for pressurized delivery as per Paragraph 38 thus necessitating an airtight seal between 18 and 12).
Ho ‘227 and Ho are analogous in that both are from the field of masks with shells and cushions for treating sleep apnea.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the rim and inside perimeter of Ho to form a direct friction fit with one another as taught by Ho ‘227, effectively sizing the rim and perimeter to form said friction fit, the directly friction-fit creating an airtight seal between the rim and the respiratory mask shell (as taught by Ho ‘227).  It would have been obvious to do so for the purpose of providing additional sealing and mechanical coupling as called for by Ho and also since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

Regarding claim 2, the respiratory mask of Ho is a continuous positive airway pressure (CPAP) mask (as per Column 1 lines 14-29 of Ho).
Regarding claim 8, Ho discloses a method (use of mask 10 as per Column 6, lines 59-64 of Ho)  comprising providing a respiratory mask shell (12 as per Columns 6-7 lines 63-3) having a front (16, the external side) and a back (18, the internal side), the back comprising an inside perimeter (as shown by 5, the inner side of  flange 26, as per Column 7, lines 24-35) and providing a first cushion frame (Figure 4, 100, as per Column 9, lines 23-30) having a first cushion (50) affixed thereto, the a first cushion frame comprising a first rim (116) having a shape corresponding to the inside perimeter of the back of the respiratory mask shell (as depicted, forming an effective teardrop shape, fitting within 26  and outward of 24 thus corresponding to the inside perimeter).  The first rim in Ho is adjacent the inside perimeter thereof along with an intervening portion the cushion as shown in Figure 10, however Ho does not disclose said apparatus wherein the first rim is configured to be friction-fit against the inside perimeter of the back of the respiratory mask shell, the directly friction-fit creating an airtight seal between the rim and the respiratory mask shell.
Ho ‘227 teaches a mask apparatus (Figures 1 and 8A) wherein a rim (241 as per Paragraph 59) of a cushion frame (241, 243 and 245) along with a cushion portion (18 apart from 241, 243 and 245) is configured to be directly friction fit (as shown in Figure 8A and as when joined by a mechanical snap fitting as per Paragraph 59) against an inside perimeter (the up-standing wall of shell 12 adjacent 241, to the right thereof as shown in Figure 8A) of a back of a respiratory mask shell (12) analogous to that of Ho the directly friction-fit creating an airtight seal between the rim and the respiratory mask shell 
Ho ‘227 and Ho are analogous in that both are from the field of masks with shells and cushions for treating sleep apnea.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the rim and inside perimeter of Ho to form a friction fit with one another as taught by Ho ‘227, effectively sizing the rim and perimeter to form said friction fit, the directly friction-fit creating an airtight seal between the rim and the respiratory mask shell (as taught by Ho ‘227).  It would have been obvious to do so for the purpose of providing additional sealing and mechanical coupling as called for by Ho and also since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (.i.e. relative sizing of a rim and perimeter to form a friction fit) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, the respiratory mask of Ho is a continuous positive airway pressure (CPAP) mask (as per Column 1 lines 14-29 of Ho).
Regarding claim 13, the respiratory mask shell of Ho comprises a gasket (22) coupled to (formed unitarily with 14 as shown in Figure 4 and as per Column 7, lines 22-29 of Ho) positioned along the inside perimeter of the back of the respiratory mask shell, wherein the rim is configured to be directly friction-fit against the gasket (as taught by Ho ‘227 in the modified Ho as detailed above).
Regarding claim 15, the directly friction- fit of the rim (that of Ho ‘227 in the modified Ho as detailed regarding claim 1) of the rim against the gasket (as detailed regarding claim 14 above) causes compression of the gasket (as necessitated by the friction fit in the modified Ho as detailed regarding claim 1 above), compression of the gasket causing the airtight seal (inherently, the mask of Ho ‘227 
Regarding claim 18, said rim of Ho comprises a prong  (any unit of 112 in Ho such as the left-most as depicted) extending from an outside surface (that facing 12) of the rim and the respiratory mask shell has a notch  (any unit of 40 such as the left-most as depicted) located in a perimeter edge (within the outer perimeter edge of 14 as defined by 22) of the  back of the respiratory mask shell (transfixing the shell thus located on both sides), the notch configured to receive the prong  (receiving the prong therein when coupled as per Column 13, lines 30-37 of Ho) when the rim is directly friction-fit against the inside perimeter of the back of the respiratory mask shell (in the assembled position as shown in Figure 1 of Ho).
Regarding claim 19, the notch is formed as a concave depression (being a notch thus concave by way of the space in which 42 is received) within the perimeter edge (within the outer edge, proximal to 22, taken to extend to 40) of the back of the respiratory mask shell and the directly friction fit of the rim against the insider perimeter (in the modified Ho, as taught by Ho ‘227) comprises moving the prong toward a concave surface of the notch (inherently, the friction fitting requiring movement of 100 toward 12, such as moving 100 down toward 12 in the orientation as shown in Figure 4, thus moving the prong toward a concave surface (the inner surface) of the notch).
Regarding claim 20, an entirety of the cushion of Ho (cushion side 58, as per Column 10, lines 46-51 of Ho) is spaced apart from the respiratory mask shell  (displaced by side 56) when the rim is directly friction-fit against the inside perimeter of the back of the respiratory mask shell (in the modified Ho as detailed above).
Regarding claim 21, the cushion frame of Ho is affixed to an outside surface (area 60 of Ho as per Column 10, lines 55-64) of the cushion.
Regarding claim 22, said providing of the respiratory mask shell of Ho comprises providing the respiratory mask shell with a gasket (22 of Ho) coupled to (22 formed unitarily with 14 as per Column 7, lines 22-29 of Ho) and positioned along the inside perimeter (encircling the outside perimeter as when assembled as shown in Figure 4 of Ho) of the back of the respiratory mask shell, wherein the rim is configured to be directly friction-fit against the gasket (as taught by Ho ‘227 in the modified Ho as detailed above).
Regarding claim 24, said step of providing the first cushion frame of Ho comprises providing the first cushion frame such that the directly friction fit of the first rim (22 of Ho) against the gasket (in the modified Ho in view of Ho ‘227 as detailed above, 22 supporting 26 thus acting on 116) causes compression of the gasket (as necessitated by the friction fit in the modified Ho as detailed above), compression of the gasket causing the airtight seal (as taught by Ho ‘227 in the modified Ho as detailed above).
Regarding claim 27, said step of  providing the first cushion frame of Ho comprises providing the first cushion frame with the rim having a prong  (any unit of 112 of Ho such as the left-most as depicted) extending from an outside surface (that facing 12) of the rim and  providing the mask shell comprises providing the mask shell with a notch  (any unit of 40 such as the left-most as depicted) located in a perimeter edge (within the outer perimeter edge  defined by 22 as shown in Figure 4 of Ho) the back of the respiratory mask shell (transfixing the shell thus located on both sides), the notch configured to receive the prong  (receiving the prong therein when coupled as per Column 13, lines 30-37) when the first rim is directly friction-fit against the inside perimeter of the back of the respiratory mask shell (in the assembled position as shown in Figure 1 of Ho).
Regarding claim 28, said step of providing the respiratory mask shell of Ho comprises providing the respiratory mask shell with the notch formed as a concave depression (being a notch thus concave by way of the space in which 42 of Ho is received) within  an edge (within the outer edge, proximal to 
Regarding claim 32, the gasket of Ho is fused  (formed unitarily with 14 as shown in Figure 4 and as per Column 7, lines 22-29 of Ho) to the inside perimeter of the back of the respiratory mask shell (the inside perimeter being a subcomponent of 14 thus fused to said gasket).

Claim  31 is rejected under 35 U.S.C. 103 as being unpatentable over Ho and Ho ‘227 as applied to claim 13 above in view of Lovell et al., US 7,210,481. Ho discloses said gasket to be formed of molded from plastic material such as polycarbonate or other similar rigid or semi-rigid plastic (as per Column 7, lines 46-56) thus to be formed of plastic, however Ho does not disclose said gasket is made one at least one of a thermoplastic elastomer or a thermoplastic polyurethane.
Lovell teaches thermoplastic polyurethane (as per Columns 11-12, lines 62-5) as the material of a shell (Figure 1A, 6 and 8 as per Column 4, lines 45-49) of a mask apparatus analogous to that of Ho (being a mask for breathing gas delivery as per Column 2, lines 39-45 of Lovell).
 Lovell and Ho are analogous in that both are from the field of masks for breathing gas delivery.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to apply the thermoplastic polyurethane of Lovell as the material of the shell of Ho thus resulting in Ho wherein the gasket, a unitary subcomponent of the shell, is made one of thermoplastic polyurethane. It would have been obvious to do so for the purpose of achieving a molded plastic material as a material of a mask shell as called for by Ho using a known, suitable material in the art of respiratory interface masks. 
Claim  33 is rejected under 35 U.S.C. 103 as being unpatentable over Ho and Ho ‘227 as applied to claims  8 above in view of Ging et al., US 2004/0221850. Ho does not disclose providing a second cushion frame having a second cushion affixed thereto, the second cushion having at least one dimension different from that of the first cushion, the second cushion frame comprising a second rim having the shape corresponding to the inside perimeter of the back of the respiratory mask shell, the second rim being configured to be directly friction-fit against the inside perimeter of the back of the respiratory mask shell.
Ging teaches a mask apparatus (Figure 15 as per Paragraph 99)  having a cushion frame (120) comprising a lip (the portion of 120 directly adjacent 110 apart from connections 121 as shown in Figure 43) and cushion (110) wherein the cushion and cushion frame are each provided in a variety of sizes (as per Paragraphs 112 and  133) thus  providing a second cushion frame having a second cushion affixed thereto (a second unit of the cushion and frame of as per Paragraphs 112 and  133), the second cushion having at least one dimension different from that of the first cushion (being recited to be in a variety of sizes).
Ging and Ho are analogous in that both are from the field of masks with shells and cushions for treating sleep apnea.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Ho to include providing a second cushion frame having a second cushion affixed thereto, the second cushion having at least one dimension different from that of the first cushion as taught by Ging.  It is the Examiner’s position that the second cushion frame being in the modified Ho being a second cushion and frame of Ho as detailed regarding claim 8 above, the second cushion frame would similarly comprise a second rim having the shape corresponding to the inside perimeter of the back of the respiratory mask shell, the second rim being configured to be directly friction-fit against the inside perimeter of the back of the respiratory mask shell (as detailed regarding claim 8 above).  It would have been obvious to do so for the purpose as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785      



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773